[Cite as State v. Mascarella, 2017-Ohio-8013.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO                                    )   CASE NO. 15 MA 0102
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )
VS.                                              )   OPINION
                                                 )
JOSEPH MASCARELLA                                )
                                                 )
        DEFENDANT-APPELLANT                      )

CHARACTER OF PROCEEDINGS:                            Criminal Appeal from the Court of
                                                     Common Pleas of Mahoning County,
                                                     Ohio
                                                     Case No. 13 CR 1130

JUDGMENT:                                            Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                              Atty. Paul J. Gains
                                                     Mahoning County Prosecutor
                                                     Atty. Ralph M. Rivera
                                                     Assistant Prosecuting Attorney
                                                     21 West Boardman Street, 6th Floor
                                                     Youngstown, Ohio 44503

For Defendant-Appellant:                             Atty. Desirae DiPiero
                                                     7330 Market Street
                                                     Youngstown, Ohio 44512


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                     Dated: September 28, 2017
[Cite as State v. Mascarella, 2017-Ohio-8013.]
WAITE, J.


        {¶1}     Appellant Joseph Mascarella appeals a June 23, 2015 Mahoning

County Common Pleas Court decision finding him guilty of nine counts of robbery

following jury trial. Appellant argues that an eyewitness’ in-court identification was

tainted by an unduly suggestive photo array that took place during trial preparation.

Appellant also argues that his convictions are not supported by sufficient evidence

and are against the manifest weight of the evidence. For the reasons that follow,

Appellant’s arguments are without merit and the judgment of the trial court is

affirmed.

                                  Factual and Procedural History

        {¶2}     Appellant was indicted on fifteen counts of aggravated robbery, a felony

of the first degree in violation of R.C. 2911.01(A)(1), (C). Each count carried an

attendant R.C. 2941.145(A) gun specification. The charges stemmed from a series

of robberies carried out at several businesses: Burger King, Dollar General, Family

Dollar, Taco Bell, Subway, and McDonalds.

        {¶3}     On September 30, 2013, a sole perpetrator carried out a robbery at a

Burger King in Youngstown.              The robber was dressed in black and wore a red

bandana that partially covered his face. At the time of the robbery, there were four

employees and several customers in the restaurant.                 The robber ordered the

employees to open the safe and counted backwards from five as a time limit. He

took register drawers holding approximately $1,800 out of the safe and put them in a

black bag. A patron saw the perpetrator, without his bandana, ride away on a 20”
                                                                                  -2-

neon green bicycle. Multiple witnesses described the perpetrator as a light-skinned

African American male.

      {¶4}    The next robbery occurred on October 4, 2013 at a Dollar General in

Youngstown.     There were two perpetrators, described by witnesses as African

American males. The robbers wore dark clothing with bandanas partially covering

their faces. At the time of the robbery, one employee was present at the store.

Similar to the Burger King robbery, the robbers ordered the employee to open the

safe and counted backwards from five as a time limit. Once the safe was opened,

the robbers took money from the register and safe and placed it in a duffel bag. They

also took the employee’s wallet. As the robbers left the store, one of them lost a

shoe. DNA testing was later conducted on the shoe, which matched a man named

Manny Zarlengo.

      {¶5}    On October 8, 2013, a robbery occurred at a Family Dollar in

Youngstown. Two employees were present in the store. Again, the perpetrators

were described as two light-skinned African American males.         According to the

witnesses, the robbers wore hoodies and covered their faces with masks. A witness

saw a gold or tan Malibu near the store around the time of the robbery.

      {¶6}    On October 12, 2013, a robbery occurred at a Taco Bell in Youngstown.

Three employees were present in the store at the time. Witnesses described the

robbers as two African American males wearing dark clothing with bandanas partially

covering their faces. One of the robbers was taller than the others and witnesses
                                                                                   -3-

claimed that he had a gun. The robbers left in a gold Malibu after taking a cash

register drawer.

      {¶7}    A robbery occurred on October 27, 2013 at a Subway in Youngstown.

At the time of the robbery, there were two employees and two customers in the store.

Again, the robbers were described as two African American males wearing bandanas

across their faces. One of the robbers was said to be taller and the other shorter.

They attempted to gain access to the safe, however, the owner was unable to open it

because of a time delay protection. Each robber carried a gun and, at some point,

one of them pulled the trigger, but his gun jammed and did not fire. The robbers took

the customers’ wallets and the register drawer and put them in a bag.

      {¶8}    The sixth and final pertinent robbery occurred at a McDonalds on

October 18, 2013. This time witnesses saw three perpetrators who covered their

faces with bandanas and carried guns. The robbers took the register drawer.

      {¶9}    During the course of the investigation, JayQuann McMullen and Manny

Zarlengo became persons of interest. The police learned that McMullen, Zarlengo

and Appellant were staying at a house in Youngstown. Officers were sent to the

location and they found a gold Malibu parked in the driveway. Inside the house,

officers located Appellant, McMullen, and Zarlengo.      Appellant was found hiding

underneath the basement stairs. During a search of the house, police found twelve

cash register drawers, cash, rolls of change, a duffel bag, bandanas, dark hoodies,

several driver’s licenses and various cards belonging to victims, a green bicycle, and

ammunition.
                                                                                  -4-

       {¶10} At trial, the state theorized that Appellant, Zarlengo, and McMullen

committed the robberies.       Before trial, Zarlengo and McMullen entered into plea

agreements with the state for their roles in the robberies. The state claimed that

Appellant was either one of the masked robbers or the driver of the gold Malibu. The

state took the position that Appellant was the sole perpetrator of the Burger King

robbery.

       {¶11} Both Zarlengo and McMullen testified at trial that Appellant had no

involvement in the robberies.         Instead, they claimed that a man named Antwon

Martinez was the third perpetrator. McMullen and Zarlengo named Martinez as the

third perpetrator for the first time during trial. McMullen and Zarlengo both claimed

that Martinez told them that he robbed the Burger King. As to the Dollar General

robbery, Zarlengo claimed that he and Martinez went in the store while McMullen

waited in the car as the getaway driver. McMullen, however, claimed that he and

Zarlengo went into the store while Martinez waited in the car.        McMullen and

Zarlengo testified that Martinez owned the gold Malibu.          However, the state

introduced testimony that Appellant paid for and used the car. A driver’s license,

class schedule, and mail belonging to Appellant were found inside the car. The

police had interviewed Martinez during the course of their investigation, however, he

was shot and killed prior to trial.

       {¶12} The state also produced evidence that Martinez did not meet the

physical description of any of the robbers. The robbers were described by witnesses

as light-skinned African Americans; Martinez was dark skinned. Witnesses said that
                                                                                       -5-

the third perpetrator had curly neck-length hair.      While Appellant has curly hair,

Martinez was recognizable for his dreadlocks or braids.

       {¶13} A jury convicted Appellant of the Burger King, Dollar General, and

Subway robberies and the accompanying gun specifications. He was acquitted of

the Family Dollar, Taco Bell, and McDonald's robberies. In the aggregate, Appellant

was sentenced to twenty-three years of incarceration. Appellant timely appeals his

convictions.

                           ASSIGNMENT OF ERROR NO. 1

       THE     TRIAL   COURT      ABUSED       ITS   DISCRETION       WHEN      IT

       OVERRULED APPELLANT'S MOTION FOR A MISTRIAL.

       {¶14} The decision as to whether to grant a mistrial rests within the sound

discretion of the trial court and will not be disturbed absent an abuse of discretion.

State v. Treesh, 90 Ohio St. 3d 460, 480, 739 N.E.2d 749 (2001). The decision to

grant a mistrial “is an extreme remedy only warranted in circumstances where a fair

trial is no longer possible and it is required to meet the ends of justice.” State v.

Bigsby, 7th Dist. No. 12 MA 74, 2013-Ohio-5641, ¶ 58. As such, a mistrial will not be

granted “merely because some error or irregularity has intervened, unless the

substantial rights of the accused or the prosecution are adversely affected.” Id. The

granting of a mistrial is necessary only when a fair trial is no longer possible. State v.

Franklin, 62 Ohio St. 3d 118, 127, 580 N.E.2d 1 (1991).

       {¶15} Appellant orally moved for mistrial after a Burger King patron testified

about a photo lineup conducted by the prosecutors approximately three to six months
                                                                                     -6-

before trial. (5/4/15 Trial Tr., pp. 479-502.) Appellant argued that the photo lineup

did not follow the statutory procedures and tainted the witness’ in-court identification

of Appellant. The trial court denied the motion. The court explained that the witness’

identification was “reliable in his mind, and it's a question of the jury determining if

they believe that he is accurate or not.” Id. at p. 500. Appellant's counsel then asked

the court to suspend trial to allow him to file a motion to suppress. Id. at p. 501. The

court denied the request, stating:

       The identification is made in his mind when he sees the defendant,

       according to his testimony, at the scene. He does nothing with that

       other than indicate to the prosecution that he is able to make that

       identification, which he eventually makes at trial, and the photograph

       with the array is used by the prosecution in their preparation of the

       defendant to testify. It is not relied upon or offered as the means by

       which identification is made.     Therefore, I don't think a motion to

       suppress is appropriate.

Id. at pp. 501-502.

       {¶16} On appeal, Appellant contends that the photo array did not follow the

statutory guidelines of R.C. 2933.83, thus was unduly suggestive. He argues that a

suggestive photo array is only permissible when an in-court identification is made

independently from the photo array.      Appellant additionally argues he was never

notified that the witness viewed a photo array. He urges that the delayed disclosure

of the photo array was prejudicial and did not provide counsel with adequate time to
                                                                                 -7-

prepare a cross-examination as to whether the in-court identification was

independently made.

       {¶17} Contrary to Appellant’s assertion, the record demonstrates that defense

counsel was aware that the witness viewed the photo array. This is evident from

defense counsel’s cross-examination of the witness. Counsel asked, “[a]nd when

were you shown the lineup of photos, sir? When were you shown a series of photos

so that you could pick him out?” Id. at pp. 445-446. Because no photo array was

mentioned during the direct examination by the state, these questions certainly

suggest that defense counsel knew about the photo array. Additionally, during the

arguments regarding the mistrial request, the state argued that defense counsel had

prior knowledge that the witness identified Appellant as one of the perpetrators.

Appellant did not deny this assertion. Appellant’s argument that he was unaware of

any photo array and that he lacked time to prepare an adequate cross-examination

appears to be contrary to the record.

       {¶18} The state concedes that the minimum requirements of R.C. 2933.83

were not met, but argues that the remedy is not mistrial or suppression of the

evidence.    Rather, the state urges that the remedy is cross-examination of the

witness. We note that the state did not attempt to enter the result of viewing the

photo array into evidence, but used the witness to identify Appellant in court. The

question is whether the state’s failure to comply with R.C. 2933.83 tainted the

witness’ in-court identification of Appellant.
                                                                                         -8-

       {¶19} When a witness has been presented with images of the defendant

before trial, a trial court employs a two-step approach to determine whether that out-

of-court identification has tainted the witness’ in-court identification of the defendant.

State v. Russell, 7th Dist. No. 13 CO 16, 2014-Ohio-2467, ¶ 19, citing State v.

Waddy, 63 Ohio St. 3d 424, 438, 588 N.E.2d 819 (1992); Neil v. Biggers, 409 U.S.
188, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972). The court first determines whether the

identification procedure was unduly suggestive. Russell at ¶ 19. If the procedure

was unduly suggestive, then a court must determine whether the later identification

was reliable. Id. ¶ 20.

       {¶20} The issue of a photo array first arose during defense counsel’s cross-

examination of a witness. The witness testified that he informed detectives he could

identify the robber a few days after the robbery.          Id. at pp. 482-484, 487-489.

However, the officers did not have a suspect or photographs at that time.              The

witness was not shown a photo array until about a year later, during preparation for

Appellant’s trial.

       {¶21} There is nothing within this record to demonstrate that the photo array

was unduly suggestive. The photo array contained six photographs and was the

same grouping shown to another witness.           At no point at trial or on appeal did

Appellant contest the photo array as to the other witness.

       {¶22} Even if the array was suggestive, the record is devoid of any evidence

that the witness’ in-court identification was unreliable. “An identification is unreliable

if there is a very substantial likelihood of irreparable misidentification.” Id. at ¶ 20. In
                                                                                 -9-

determining whether an identification was reliable, a trial court must consider: the

opportunity of the witness to view the perpetrator during the crime, the witness's

degree of attention, the accuracy of the witness's prior description, the level of

certainty demonstrated by the witness at the presentation, and the length of time

between the crime and the presentation. Id.

       {¶23} In court, the witness gave the following testimony regarding his

identification of Appellant:

       Q Did he come out of the store?


       A He came around the corner from the store.


       Q Was it the same one you saw inside the store?


       A Yes.


       Q How did you know that?


       A I'll never forget that. That's all I can say. I'll never forget it.


       Q Was he wearing the same thing when you saw him in the store?


       A Yes.


       Q Were you ever able to see more than just his eyes?


       A Yes.


       Q What did you see?
                                                                                      -10-

       A What I saw was after he came like around the corner on the bicycle,

       he did not have the bandana under -- across his face.


       Q Were you able to see his entire face?


       A Yes.


       Q Do you see that same person in the courtroom today?


       A Yes, I do.


       Q Can you point to him and describe what he is wearing?


       A Right there. [Identified Appellant].

(5/4/15 Trial Tr., pp. 438-439.)

       {¶24} Although the photo identification was made approximately a year after

the robbery, the witness testified that he told detectives only days after the robbery

that he could identify the perpetrator. The witness testified he saw the robber’s face

after he removed his bandana as he fled the scene. While the jury also heard

testimony from another witness that the bandana was still in place as the perpetrator

fled, this merely becomes an issue of credibility for the jury to decide. As to the level

of certainty, the witness testified that he would never forget the perpetrator.

       {¶25} Importantly, the trial court instructed the jury on identification witnesses:

       Some things you may consider in weighing the testimony of an

       identifying witness. They are, capacity of the witness; that is, the age,

       intelligence or defective senses, if any, and the opportunity of the
                                                                                 -11-

      witness to observe; the witness’ degree of attention at the time he

      observed the offender; the accuracy of the witness’ prior description or

      identification, if any; whether the witness had occasion to observe the

      defendant in the past; the interval of time between the event and the

      identification; all surrounding circumstances under which witnesses

      have identified defendant, including deficiencies, if any, in a lineup,

      photo displays or one on one.

Id. at pp. 1051-1052.

      {¶26} The jury heard the witness testify that he knew the man he saw on the

bicycle was the same man who robbed the Burger King. He was unwavering in his

testimony that he saw the man’s face and that it was Appellant. The jury also heard

the discrepancy between this witness’ testimony and that of another witness

regarding whether that the robber’s face was covered as he fled on the bicycle. The

jury also heard testimony that the witness was not shown the photo array until a year

after the robbery had occurred.

      {¶27} Regardless, “the remedy for a violation of R.C. 2933.83 is cross-

examination at trial, not suppression of the identification.” State v. Gaines, 2016-

Ohio-1312, 62 N.E.3d 708, ¶ 28 (11th Dist.), citing State v. Ruff, 1st Dist. No. C-

110250, 2012-Ohio-1910.      Here, defense counsel did elicit testimony from the

witness highlighting certain flaws in the photo array.     For instance, on cross-

examination the witness testified that he was shown the photo array almost a year

after the robbery. Defense also elicited testimony that another witness contradicted
                                                                                    -12-

this testimony and testified that the robber wore his bandana as he rode away on his

bicycle. Appellant’s first assignment of error is without merit and is overruled.

                          ASSIGNMENT OF ERROR NO. 2

       APPELLANT'S       CONVICTIONS        FOR    AGGRAVATED         ROBBERY

       WERE BASED UPON INSUFFICIENT EVIDENCE.

       {¶28} “Sufficiency of the evidence is a legal question dealing with adequacy.”

State v. Pepin-McCaffrey, 186 Ohio App. 3d 548, 2010-Ohio-617, 929 N.E.2d 476,

(7th Dist.), ¶ 49, citing State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.3d 541

(1997). “Sufficiency is a term of art meaning that legal standard which is applied to

determine whether a case may go to the jury or whether evidence is legally sufficient

to support the jury verdict as a matter of law.” State v. Draper, 7th Dist. No. 07 JE

45, 2009-Ohio-1023, ¶ 14, citing State v. Robinson, 162 Ohio St. 486, 124 N.E.2d
148 (1955). When reviewing a conviction for sufficiency of the evidence, a reviewing

court does not determine “whether the state’s evidence is to be believed, but

whether, if believed, the evidence against a defendant would support a conviction.”

State v. Rucci, 7th Dist. No. 13 MA 34, 2015-Ohio-1882, ¶ 14, citing State v. Merritt,

7th Dist. No. 09-JE-26, 2011-Ohio-1468, ¶ 34.

       {¶29} In reviewing a sufficiency of the evidence argument, the evidence and

all rational inferences are evaluated in the light most favorable to the prosecution.

State v. Goff, 82 Ohio St. 3d 123, 138, 694 N.E.2d 916 (1998). A conviction cannot

be reversed on the grounds of sufficiency unless the reviewing court determines no
                                                                                 -13-

rational juror could have found the elements of the offense proven beyond a

reasonable doubt. Id.

      {¶30} Appellant was convicted of aggravated robbery in violation of R.C.

2911.01(A)(1). That section provides:

      (A) No person, in attempting or committing a theft offense, as defined

      in section 2913.01 of the Revised Code, or in fleeing immediately after

      the attempt or offense, shall do any of the following:


      (1) Have a deadly weapon on or about the offender's person or under

      the offender's control and either display the weapon, brandish it,

      indicate that the offender possesses it, or use it[.]

      {¶31} Appellant solely contests the sufficiency of the evidence as to the

element of identity.    “Every criminal prosecution requires proof that the person

accused of the crime is the person who committed the crime.” State v. Tate, 140
Ohio St. 3d 442, 2014-Ohio-3667, 19 N.E.3d 888, ¶ 15. “Like any fact, the state can

prove the identity of the accused by ‘circumstantial or direct' evidence.” Id., citing

State v. Jenks, 61 Ohio St. 3d 259, 272-273, 574 N.E.2d 492 (1991).

      {¶32} “Circumstantial evidence and direct evidence inherently possess the

same probative value.” State v. Prieto, 7th Dist. No. 15 MA 0200, 2016-Ohio-8480,

¶ 34, citing In re Washington, 81 Ohio St. 3d 337, 340, 691 N.E.2d 285 (1998); Jenks

at paragraph one of the syllabus. In fact, “evidence supporting the verdict may be

found solely through circumstantial evidence.” State v. Smith, 7th Dist. No. 06 BE 22,
                                                                                 -14-

2008-Ohio-1670, ¶ 49. For ease of understanding, each robbery for which Appellant

was convicted will be addressed separately.

                                Burger King Robbery

         {¶33} The Burger King robbery was perpetrated by an African American male

who wore dark clothing, a baseball hat, and a red bandana across his face. The

robber ordered the store manager to open the safe and counted backwards from five

as a time limit. The robber took several cash register drawers and money from the

safe totaling more than $1,800, which he stuffed in a duffel bag. He fled on a neon

green 20-inch bicycle. No DNA or fingerprint evidence was recovered from the crime

scene.

         {¶34} The state presented testimony from four eyewitnesses.        The first

witness identified Appellant in a pre-trial photo array and in court, as previously

discussed. He described the perpetrator as a young, light-skinned African American

male. (5/4/2015 Tr., p. 436.) He testified that he saw the perpetrator flee on a 20”

neon green bicycle. He claimed that the perpetrator took off his bandana while he

was on the bicycle and his face was visible. In court, he identified Appellant as the

man on the bicycle.

         {¶35} A second eyewitness identified Appellant in a photo array conducted

one month after the robbery. (5/4/2015 Tr., pp. 759-760.) Although the robber’s face

was partially covered by a bandana, the witness testified that he was able to identify

the physical characteristics of the robber: his facial structure, eyes, eyebrows, and
                                                                                   -15-

hair. He testified that the perpetrator had neck-length curly hair that stuck out of a

baseball hat.

      {¶36} A third eyewitness could not identify Appellant, but testified that the

robber wore dark clothes with a red bandana partially covering his face.             As

previously discussed, a fourth eyewitness testified that she saw the perpetrator on

the bicycle but his face was covered.

      {¶37} While McMullen and Zarlengo testified that Martinez was responsible

for the Burger King robbery, the evidence produced at trial did not support this claim.

Eyewitnesses described a light-skinned African American male with curly, neck-

length hair. The state presented testimony that Martinez was dark-skinned, while

Appellant is lighter-skinned. Appellant had “[a] little curly fro” while Martinez had

recognizable dreadlocks or braids. (5/4/15 Trial Tr., pp. 882, 993.) The state showed

the jury a photograph of Martinez. Additionally, the surveillance video of the Burger

King robbery was played for the jury and admitted into evidence.

      {¶38} This record is replete with circumstantial evidence to support the jury’s

verdict. “Circumstantial evidence and direct evidence inherently possess the same

probative value.” Prieto at ¶ 34. Furthermore, “[e]vidence supporting the verdict may

be found solely through circumstantial evidence.” Smith at ¶ 49.

      {¶39} In viewing the evidence in the light most favorable to the prosecution, a

rational trier of fact could find the state proved Appellant was the perpetrator of the

crime. As such, there is sufficient evidence to find Appellant guilty of the Burger King

robbery.
                                                                                   -16-

                               Dollar General Robbery

      {¶40} At the time of the robbery, only one employee was present in the store.

The employee testified that two African American males wearing dark clothing and

bandanas covering their faces entered the store and put a gun to the side of his

head. During a police interview, he specifically described the men as light-skinned

African American males. (5/4/15 Tr., p. 505.) He described one of the perpetrators

as about six feet tall and the other as shorter. During the robbery, one of the robbers

took his wallet. They also took the cash register drawer and money from a safe,

which they put in a duffel bag. A second safe could not be opened due to a time

delay system.

      {¶41} Officers spoke to witnesses who saw the robbers run out of the store

and get into a waiting gold or tan Malibu. (5/4/15 Trial Tr., pp. 905-906.) Officers

also spoke to a man who lived on the street parallel to the Dollar General. The man

told officers that a tan Malibu with several people inside pulled into his driveway, but

pulled out and left when they saw him walk outside. Shortly after this occurred, the

police received the 911 call regarding the robbery.

      {¶42} When police searched the house where Appellant was staying, they

found a gold Malibu parked in the driveway.           While the car was registered to

Martinez, Detective Lambert testified that Martinez and his mother told investigators

that Appellant gave Martinez the money to purchase the car and asked him to put the

car in his name.     Detective Lambert testified that Appellant drove the car, not
                                                                                      -17-

Martinez. This was supported by testimony that a driver’s license, mail, and a class

schedule belonging to Appellant were found in the vehicle. (5/4/15 Tr., p. 717.)

       {¶43} The robbers took a register drawer and the employee’s wallet from the

Dollar General. That wallet and several register drawers were found at the house

where Appellant was staying. Officers also found three bandanas and clothing that

matched the description of the robbers’ clothing. During the search of the house,

officers discovered Appellant hiding underneath the basement stairs.

       [I]t is * * * well established that the flight of an accused from justice is

       admissible as evidence of the consciousness of guilt. “It is to-day [sic]

       universally conceded that the fact of an accused's flight, escape from

       custody, resistance to arrest, concealment, assumption of a false name,

       and related conduct, are admissible as evidence of consciousness of

       guilt, and thus of guilt itself.” (Citations and emphasis omitted.)

State v. Cline, 11th Dist. No. 2007-T-0052, 2008-Ohio-1500, ¶ 60. At the very least,

Appellant’s attempt to hide from police falls within related conduct.

       {¶44} Although McMullen claimed at trial that Martinez was the third

perpetrator, he had previously told investigators that “the guys you arrested, you

have the right three guys.” Id. at pp. 933-934. The three people who had been

arrested at that time were Appellant, McMullen, and Zarlengo.

       {¶45} The only physical evidence retrieved from the scene was a shoe that

Zarlengo lost during the robbery. DNA testing on the shoe revealed a match to

Zarlengo, who admitted his role in the robbery.          Although there is no physical
                                                                                     -18-

evidence linking Appellant to the robbery, as previously stated, circumstantial

evidence and direct evidence possess the same probative value. When viewing the

evidence in the light most favorable to the state, there is substantial evidence that

Appellant was the perpetrator of the Dollar General robbery.

                                   Subway Robbery

       {¶46} Four eyewitnesses provided testimony as to the Subway robbery. One

was able to identify Appellant as the perpetrator in court. Although the witness was

never shown a photo array, he felt “strongly” that Appellant was the perpetrator

holding the gun. He testified that, “[t]he reason why I say that is because when

someone holds a gun to your head, you look into their eyes. I didn't need to see his

mouth or his chin. I saw his eyes and his cheekbones and the structure of his face,

and I will never forget those eyes, just as with the other individual.” (5/4/15 Trial Tr.,

p. 613.)

       {¶47} The remaining witnesses did not identify Appellant, but described the

perpetrators as two African American males wearing dark clothing and bandanas that

partially covered their faces. According to witnesses, one of the men was tall and the

other short. The robbers ordered the storeowner to open the safe. The storeowner

informed the perpetrators that he could not open the safe because of a time delay.

One of the men pointed his gun at the ceiling and pulled the trigger, however, the gun

jammed and did not fire. The men took the register drawer, a customer’s wallet, and

removed cash from a second customer’s wallet.           A surveillance video from the

robbery was played for the jury.
                                                                                     -19-

       {¶48} The evidence as to the identity of the perpetrators in the Subway

robbery is similar to the other incidents. One eyewitness identified Appellant in court.

Although the other eyewitnesses were not able to identify Appellant, they described

the robbers as two African American males wearing red bandanas that partially

covered their faces.

       {¶49} Similar to the Dollar General robbery, the perpetrators took the cash

register drawers and a wallet.     A wallet and several cash register drawers were

recovered from the house where Appellant was found. The wallet recovered from the

house contained the victim’s social security card, driver’s license, and family

photographs.

       {¶50} In viewing the evidence in a light most favorable to the prosecution,

reasonable jurors could find Appellant guilty of this robbery, also. Appellant’s second

assignment of error is without merit and is overruled.

                           ASSIGNMENT OF ERROR NO. 3

       APPELLANT'S       CONVICTIONS        FOR     AGGRAVATED         ROBBERY

       WERE AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶51} Weight of the evidence concerns “the inclination of the greater amount

of credible evidence, offered in a trial, to support one side of the issue rather than the

other.” (Emphasis deleted.) Thompkins, 78 Ohio St. 3d at 387. It is not a question of

mathematics, but depends on the effect of the evidence in inducing belief.             Id.

Weight of the evidence involves the state's burden of persuasion. Id. at 390 (Cook,

J. concurring). The appellate court reviews the entire record, weighs the evidence
                                                                                     -20-

and all reasonable inferences, considers the credibility of witnesses, and determines

whether, in resolving conflicts in the evidence, the jury clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed. State v.

Lang, 129 Ohio St. 3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220, citing

Thompkins, at 387. This discretionary power of the appellate court to reverse a

conviction is to be exercised only in the exceptional case in which the evidence

weighs heavily against the conviction. Id.

       {¶52} “[T]he weight to be given the evidence and the credibility of the

witnesses are primarily for the trier of the facts.” State v. Hunter, 131 Ohio St. 3d 67,

2011-Ohio-6524, 960 N.E.2d 955, ¶ 118, quoting State v. DeHass, 10 Ohio St. 2d
230, 227 N.E.2d 212 (1967), paragraph one of the syllabus. The trier of fact is in the

best position to weigh the evidence and judge the witnesses' credibility by observing

their gestures, voice inflections, and demeanor. Seasons Coal Co. v. Cleveland, 10
Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984). The jurors are free to believe some, all,

or none of each witness’ testimony and they may separate the credible parts of the

testimony from the incredible parts. State v. Barnhart, 7th Dist. No. 09 JE 15, 2010-

Ohio-3282, ¶ 42, citing State v. Mastel, 26 Ohio St. 2d 170, 176, 270 20 N.E.2d 650

(1971). When there are two fairly reasonable views of the evidence or two conflicting

versions of events, neither of which is unbelievable, we will not choose which one is

more credible.    State v. Gore, 131 Ohio App. 3d 197, 201, 722 N.E.2d 125 (7th

Dist.1999).
                                                                                     -21-

       {¶53} Appellant's manifest weight arguments are also based on the identity

element of the offenses. He contends there is no credible evidence linking him to the

robberies. In each robbery, there are two competing theories: the state’s theory that

Appellant was one of the perpetrators and the defense’s theory that Martinez was

one of the perpetrators.

                                 Burger King Robbery

       {¶54} In support of the state’s theory, three eyewitnesses testified.           As

previously discussed, a Burger King customer told investigators that he could

immediately identify the perpetrator, however, the police did not have a suspect or

photographs at that time.       At trial, the customer identified Appellant as the

perpetrator. On cross-examination, the defense elicited testimony that the customer

picked Appellant’s photograph out of a photo array approximately one year after the

incident. The defense also pointed out an inconsistency between the customer’s

testimony and that of another witness regarding whether the robber wore his

bandana while he rode away on his bicycle.

       {¶55} A Burger King employee also testified. This witness originally identified

Appellant as the perpetrator during a photo array one month after the robbery. He

testified that the perpetrator had neck-length curly hair that stuck out of a baseball

hat. While the perpetrator’s face was partially covered by a bandana, the witness

testified that during his time in food service he had learned to focus on different facial

characteristics.
                                                                                    -22-

       {¶56} As to the defense’s theory, McMullen and Zarlengo testified that

Martinez was the perpetrator, not Appellant. Zarlengo testified that he and Appellant

were close and were best friends at the time of the robberies. Zarlengo also testified

that he, Appellant, and McMullen were known to spend a great deal of time together.

McMullen also testified he was a close friend of Appellant. McMullen testified that the

house where they were arrested was his, and that Appellant and McMullen often

stayed there. Zarlengo and McMullen asserted that Martinez was involved for the

first time at trial, and that Martinez had been shot and killed sometime between the

robberies and commencement of trial.

       {¶57} Importantly, two eyewitnesses identified Appellant as one of the

robbers.   While the customer identified Appellant for the first time during trial

preparation a year after the robbery occurred, and there was some discrepancy

between the witnesses as to whether Appellant’s face was covered while he fled,

there is nothing within this record to show that this testimony was unbelievable.

There were also discrepancies in McMullen and Zarlengo’s testimony. Evidence was

presented to show the friendship between Appellant, McMullen, and Zarlengo.

Testimony was admitted showing that Martinez had died before trial, thus could not

refute the allegations against him. Additionally, testimony established that Appellant

is light-skinned and Martinez was dark. Zarlengo’s description of Appellant’s “little

curly fro” match the witnesses’ description of the perpetrator’s curly, neck-length hair.

Martinez had braids or dreadlocks. The jury was also able to observe Appellant’s
                                                                                   -23-

physical characteristics and also Martinez’s, as a photograph of Martinez was

admitted into evidence.

      {¶58} Considering all the above, it cannot be concluded the Burger King

robbery conviction was against the manifest weight of the evidence. Although we

may consider the credibility of witnesses in a review of manifest weight, great

deference is given to the trier of facts' determination. When there are two fairly

reasonable views of the evidence, we will not choose which one is more credible.

                               Dollar General Robbery

      {¶59} As previously discussed, a witness described the robbers as two light-

skinned African American males wearing bandanas that partially covered their faces.

Another witness told investigating officers a third person waited in a getaway car.

One of the robbers was described by witnesses as around six feet tall and the other

was shorter. Both Appellant and Martinez were around six feet tall. McMullen and

Zarlengo are approximately 5’6” tall.

      {¶60} While McMullen and Zarlengo testified that Martinez was the third

perpetrator, he did not match the physical description given by the witnesses or the

still frame photographs from the robbery. Again, Appellant is light and Martinez is

dark and they had very different hairstyles. The surveillance video of the robbery

was played for the jury, giving them an opportunity to see the perpetrator’s physical

characteristics. A photograph of Martinez was admitted into evidence which allowed

the jury to compare the physical characteristics of the perpetrators to Appellant,
                                                                                     -24-

Martinez, McMullen, and Zarlengo. Detective Lambert testified that Martinez “clearly

was not any of the people that we had photographs of.” (5/4/15 Trial Tr., p. 876.)

         {¶61} There was also a discrepancy between McMullen’s and Zarlengo’s

testimony.    McMullen testified that he and Zarlengo were inside the store while

Martinez served as the getaway driver.        However, Zarlengo testified that he and

Martinez were inside the store and McMullen was the getaway driver. Additionally,

the testimony of neither comport with the witness’ descriptions and the surveillance

video.

         {¶62} The robbers took money from the safe, cash register and an

employee’s wallet, which were stuffed into a duffel bag. The wallet and cash register

drawers were found at the house where Appellant was staying. Id. at pp. 305, 532,

709. Appellant was found hiding underneath the basement stairs when the officers

searched the house.

         {¶63} A man who was near the Dollar General told police that he saw two

men run from the store and get into a tan Malibu that had been waiting. A gold

Malibu was also parked in the driveway of the house where Appellant was staying.

As previously discussed, there is evidence that Appellant drove the Malibu.

         {¶64} Importantly, the surveillance video of the Dollar General robbery was

played for the jury. Additionally, a picture of Martinez was admitted into evidence,

Appellant was present at trial and McMullen and Zarlengo testified. The jury was

able to observe the physical characteristics of the all the men suspected of the crime,

including their height, facial characteristics, and skin coloring.
                                                                                    -25-

       {¶65} As is the case with the other robberies, the identity of the third

perpetrator is largely based on circumstantial evidence and witness credibility.

“Evidence supporting the verdict may be found solely through circumstantial

evidence.” Smith, supra, at ¶ 49. The trier of fact is in the best position to weigh the

evidence and judge the witnesses' credibility by observing their gestures, voice

inflections, and demeanor. Seasons Coal Co., supra, at 80. The jury was in the best

position to determine the witness’ credibility. We defer to their judgment.

                                    Subway Robbery

       {¶66} Similar to the Burger King robbery, an eyewitness identified Appellant

as the third perpetrator of the Subway robbery. Two witnesses provided testimony,

however, only one could positively identify Appellant. This witness was never shown

a photo array but identified Appellant at trial. The witness testified:

       I feel strongly that the gentlemen sitting there was the gentleman that

       held the gun to my head. The reason why I say that is because when

       someone holds a gun to you head, you look into their eyes. I didn’t

       need to see his mouth or his chin. I saw his eyes and his cheekbones

       and the structure of his face, and I will never forget those eyes, just as

       with the other individual.

(5/4/15 Trial Tr., p. 613.)

       {¶67} Another witness testified that he saw two perpetrators, one he

described as taller and the other as shorter. Id. at pp. 580-581. The witness testified

that one of the men took his wallet. The state produced a wallet recovered from the
                                                                                  -26-

house where Appellant had been staying and the witness confirmed that it was his.

The wallet contained the witness’ social security card, driver’s license, and family

photographs. Id. at pp. 585-586.

      {¶68} As to the defense’s version, McMullen and Zarlengo testified that they

committed the Subway robbery while Martinez waited in the car. Id. at pp. 837, 974.

McMullen testified during his juvenile proceedings that he is about 5’6” or 5’7”.

Zarlengo testified that he is about 5’6”. As the witness said one of the perpetrators

was taller, McMullen and Zarlengo’s testimony that they were both inside does not

comport with the witness testimony.

      {¶69} Considering the evidence, it cannot be concluded that the Subway

robbery convictions are against the manifest weight of the evidence.

      {¶70} The jury was presented with two different theories as to the identity of

the third perpetrator in these robberies. The state claimed that it was Appellant while

the defense claimed that it was Martinez. The state presented several witnesses

who either identified Appellant or provided a description that matched Appellant’s

physical characteristics.   The defense presented testimony from McMullen and

Zarlengo who claimed that Martinez, who is deceased, was the third perpetrator.

Based on the record, we cannot conclude that the jury’s verdict is against the

manifest weight of the evidence. Accordingly, Appellant’s third assignment of error is

without merit and is overruled.

                                      Conclusion
                                                                                 -27-

       {¶71} Appellant argues that a photo array conducted during trial preparation

was unduly suggestive and tainted an eyewitness’ in-court identification of Appellant.

However, there was nothing suggestive about the photo array and the defense had

an opportunity to cross-examine the witness.       Appellant also contends that his

convictions are not supported by sufficient evidence and are contrary to the manifest

weight of the evidence.       Again, there is nothing within this record to support

Appellant’s arguments. Accordingly, Appellant’s arguments are without merit and the

judgment of the trial court is affirmed.


Donofrio, J., concurs.

DeGenaro, J., concurs.